Title: From John Quincy Adams to Charles Francis Adams, 6 December 1814
From: Adams, John Quincy
To: Adams, Charles Francis



N. 7
My dear Son.
Ghent 6. December 1814.

A few days ago, I received your Letter with two dates—the first of 4th: September; and the second of the 8th: November—It was marked number 6—But I had received and answered nearly a month since, another number 6 that was dated 8th. October—One of the two Letters should have been marked number 7—But there is another circumstance that I was not pleased to see—The last part of your Letter, dated 6th: November is written not so well as several that I had received from you before; and not even so well as you could write before I left St Petersburg. I am very glad that besides what you were taught at Mr  you are now learning Geography and dancing, but I hope you will not neglect your writing, and particularly that you will not be careless when you write to me—
I am thinking about the part that you have informed me you expect to perform on the 8th: of January—How I wish I could be there to see and hear you! but I think it will not be possible—Your little Cousin Caroline is a beautiful child and has grown very large and fat—and your great Cousin Caroline, I mean Mr Smith’s sister, was married to Mr De Wint, at her and your Grandpapa’s house at Quincy, on the 11th: of September.—I have not received any letter that mentions it, but your Aunt Smith shewed it to me in an American Newspaper—I think it very strange to have no Letters from Quincy, though two vessels have lately arrived from Boston at the —
I am glad that you can paint so well as the  done that I received in one of your Mama’s Letters I keep it still and hope you will continue to improve in drawing and in all other accomplishments—Being your affectionate father—

John Quincy Adams.